Case 2:18-cv-01058 Document 27 Filed 05/18/20 Page 1 of 1 PagelD #: 110

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON DIVISION
CENTER FOR BIOLOGICAL DIVERSITY,
Plaintiff,

Vv.
Civil Action No. 2:18-cv-01058

capacity as Secretary of the United States
Department of the Interior, et al.,

)
)
)
)
)
DAVID BERNHARDT, in his official )
)
)
)
Defendants. )

)

 

ORDER GRANTING STIPULATION TO SETTLE
PLAINTIFF’S CLAIMS FOR ATTORNEYS’ FEES AND COSTS
Based on the parties’ Stipulation to Settle Plaintiff's Claims for Attorneys’ Fees and Costs,

and for good cause shown, the Stipulation is hereby APPROVED.

IT IS SO ORDERED.

Dated: __ May 18 , 2020 By:_ (he —f Copn ey
The Honorable John T. Copenhaver, Jr.
Senior United States District Judge
